               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAORLINA
                        ASHEVILLE DIVISION
                       CASE NUMBER 1:20CV66

JANE ROE,                                     )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )
                                              )
UNITED STATES OF AMERICA, et al.,             )
                                              )
      Defendants.                             )


           PARTIAL OPPOSITION TO PLAINTIFF’S MOTION
         FOR A CASE MANAGEMENT CONFERENCE AND ANY
                  OTHER APPROPRIATE RELIEF

      Plaintiff filed a motion seeking “a case management conference and any other

appropriate relief.” Motion, ECF No. 66, at 1. Defendants do not oppose Plaintiff’s

request for a case management conference but Defendants do oppose Plaintiff’s

request for “other appropriate relief.”

      At the outset, it is unclear precisely what “other appropriate relief” Plaintiff

seeks. Plaintiff’s motion references the Court’s “authority to order actions regarding

discovery, summary adjudication, and settlement, and to ‘issue any just orders’ when

a party fails to obey a pretrial order.” Mot. ¶ 18. And the motion elsewhere states

that “defendants should either be required to produce discovery and be subject to

any appropriate sanctions, or they should be held to their waiver of any right to rely



        Case 1:20-cv-00066-WGY Document 70 Filed 09/15/20 Page 1 of 7
on evidence that should have been produced in discovery.” Id. ¶ 20; see also id. ¶

19 (requesting “appropriate relief”). Plaintiff’s vague request for “other appropriate

relief” and her mention of various potential remedies is insufficient to identify the

relief sought “with particularity” as required by the local rules. See LCvR 7.1(a)

(“all motions . . . must state with particularity the grounds for the motion and the

relief or order sought”).

      Whatever “appropriate relief” Plaintiff may be seeking, her motion fails to

demonstrate any entitlement to it. First, Plaintiff’s contention that Defendants were

required to respond to her premature discovery requests is meritless, for reasons

Defendants have explained several times previously. See Defs’ Jt. Mot. to Set

Deadline to Respond to Early Discovery Requests, ECF No. 51; Reply in Supp. of

Defs’ Jt. Mot. to Set Deadline to Respond to Early Discovery Requests, ECF No.

57; Jt. Notice Re: Early Discovery Requests, Ex. D, ECF No. 64-4. Specifically,

Local Civil Rule 16.1(f) generally prohibits discovery “until issues have joined and

a Scheduling Order has been entered,” LCvR 16.1(f), neither of which have occurred

here. Moreover, under LCvR 16.1(d), “[w]here,” as here, “Rule 12 motions are filed

and briefed, issues will not join until the Court resolves such motions.” Accordingly,

there is no serious dispute that the local rules prohibit discovery at this point in the

litigation. Indeed, Plaintiff does not even attempt to argue in her motion that her

discovery requests are permissible under the local rules.


                                           2
        Case 1:20-cv-00066-WGY Document 70 Filed 09/15/20 Page 2 of 7
      Notably, the local rules do provide an option to a party desiring early

discovery. Under those rules, a “party seeking early Court-enforceable discovery

may file a motion for leave to take early discovery stating the reasons therefor.”

LCvR 16.1(f). Instead of filing such a motion, however, Plaintiff bypassed the court

and unilaterally decided for herself that, notwithstanding the express prohibition in

the rules, she could serve voluminous 1 discovery on Defendants. Even worse,

Plaintiff now ironically blames Defendants for a supposed “improper approach to

discovery,” Mot. ¶ 17, based on nothing more than Defendants’ appropriate refusal

to accede to Plaintiff’s unauthorized discovery demands.

      Defendants’ position regarding the timing of discovery is justified, not only

by the local rules, but by Supreme Court authority holding that in a Bivens case,

“discovery should not be allowed” “[u]ntil th[e qualified] immunity question is

resolved[.]” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); see also Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985) (“Unless the plaintiff’s allegations state a claim

of violation of clearly established law, a defendant pleading qualified immunity is

entitled to dismissal before the commencement of discovery.”). Indeed, the “basic

thrust of the qualified-immunity doctrine is to free officials from the concerns of



1
  Plaintiff’s description of her discovery requests as “tailored,” Mot. ¶ 6, is
demonstrably false. Plaintiff served two sets of Rule 34 requests for the production
of documents containing no less than 79 separate document requests, as well as 25
interrogatories and 25 requests for admission.
                                         3
        Case 1:20-cv-00066-WGY Document 70 Filed 09/15/20 Page 3 of 7
litigation, including avoidance of disruptive discovery.” Iqbal v. Ashcroft, 556 U.S.

662, 685 (2009). Accordingly, discovery is not permitted at this stage of the

litigation and Defendants appropriately declined Plaintiff’s premature requests for

discovery. Plaintiff is not entitled to any relief based on these facts.

      Next, Plaintiff complains that Defendants intend to offer evidence in

opposition to Plaintiff’s summary judgment motion. Mot. ¶¶ 16, 20 (“defendants

should not be permitted to selectively present a one-sided factual narrative at the

summary judgment stage after not engaging in discovery”). Plaintiff’s position is

inexplicable and meritless. Plaintiff made the strategic choice to file an early

summary judgment motion, prior to the start of discovery. Having made that

decision, Plaintiff should not now be heard to complain that Defendants will present

evidence in opposition to her motion. As noted, Plaintiff was free to ask the Court

for leave to take early discovery if she believed there were grounds to support such

a request, but Plaintiff failed to do so, except for her motion for John Doe discovery,

which has not been granted. Accordingly, the circumstances about which Plaintiff

complains are the consequence of her decision to move for summary judgment prior

to the start of discovery and her decision not to seek early discovery from the Court.

Under Rule 56, Defendants have every right to present their evidence in response to

Plaintiff’s motion.




                                           4
        Case 1:20-cv-00066-WGY Document 70 Filed 09/15/20 Page 4 of 7
      Finally, Plaintiff asks the Court to grant her motion for summary judgment

because, she insists, Defendants failed to respond to that motion. Mot. ¶ 19. But as

Plaintiff herself acknowledges, “the official capacity and entity defendants moved

for an extension of time to file their opposition to Roe’s motion for partial summary

judgment.” Id. ¶ 11. That motion sought an extension of time until September 28,

and the motion remains pending. ECF No. 63. Moreover, there is no merit to

Plaintiff’s suggestion that Defendants’ requested extension is excessive. Mot. ¶ 11.

The extension, if granted, would give Defendants a total of 42 days to respond to

Plaintiff’s motion. That amount of time would be appropriate and reasonable under

normal circumstances, and it is especially so here, where Plaintiff moved for

summary judgment in the early stages of the lawsuit, thus requiring Defendants to

interview witnesses and gather evidence to oppose Plaintiff’s motion, in addition to

drafting Defendants’ opposition brief.

      Accordingly, Defendants’ forthcoming opposition is not untimely. But even

if it were, that would not support granting summary judgment. The Advisory

Committee notes to the 2010 amendments to Rule 56 explain that the rule prohibits

the grant of summary judgment “by default even if there is a complete failure to

respond to the motion.” Fed. R. Civ. P. 56 Advisory Committee Notes (2010).

Indeed, special rules apply when a party seeks a default judgment against the United

States, see Fed. R. Civ. P. 55(d), and Plaintiff has entirely failed to show any basis


                                          5
        Case 1:20-cv-00066-WGY Document 70 Filed 09/15/20 Page 5 of 7
for such extraordinary relief here. See McClure v. Life Time Fitness, Inc., No. H-

13-1794, 2014 U.S. Dist. LEXIS 167483, at *15-16 (S.D. Tex. Dec. 3, 2014)

(holding in case not involving the United States that “[d]efault judgment is a drastic

remedy that should be granted only in extreme situations”); see also Goldbelt Wolf,

LLC v. Operational Wear Armor, LLC, No. 15-1269, 2016 U.S. Dist. LEXIS 22801,

at *19 (E.D. Va. Feb. 22, 2016) (discussing “the Fourth Circuit’s strong preference

that cases be adjudicated on their merits rather than resolved through default”).

      For these reasons, Plaintiff has neither identified particular relief sought

through her motion (other than a case management conference which Defendants do

not oppose) nor established any basis for relief. The Court should deny Plaintiff’s

motion to the extent it seeks “other appropriate relief.”



      This the 15th day of September, 2020.

                                        Respectfully submitted,

                                        JEFFREY BOSSERT CLARK
                                        Acting Assistant Attorney General
                                        CARLOTTA P. WELLS
                                        Assistant Branch Director
                                        s/Joshua Kolsky
                                        JOSHUA M. KOLSKY
                                        Trial Attorney
                                        D.C. Bar No. 993430
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street NW Washington, DC 20005
                                          6
        Case 1:20-cv-00066-WGY Document 70 Filed 09/15/20 Page 6 of 7
                                      Tel.: (202) 305-7664
                                      Fax: (202) 616-8470
                                      E-mail: joshua.kolsky@usdoj.gov

                                      R. ANDREW MURRAY
                                      UNITED STATES ATTORNEY
                                      s/Gill P. Beck
                                      GILL P. BECK
                                      Assistant United States Attorney
                                      N.C. State Bar No. 13175
                                      Room 233, U.S. Courthouse
                                      100 Otis Street
                                      Asheville, North Carolina 28801
                                      Phone: (828) 271-4661
                                      Fax: (828) 271-4327
                                      Email: Gill.Beck@usdoj.gov

Counsel for Defendants United States of America, Judicial Conference of the United
States, Administrative Office of the United States Courts, United States Court of
Appeals for the Fourth Circuit, Judicial Council of the Fourth Circuit, the Federal
Public Defenders Office, Chief Judge Roslynn R. Mauskopf, James C. Duff, and
Anthony Martinez in their official capacities, and General Counsel Sheryl L. Walter,
Chief Judge Roger L. Gregory, James N. Ishida, in their individual and official
capacities.

                                s/Shannon Sumerell Spainhour
                                SHANNON SUMERELL SPAINHOUR
                                N.C. State Bar No. 28108
                                DAVIS HARTMAN WRIGHT PLLC
                                28 Schenck Parkway, Suite 200
                                Asheville, NC 28803
                                Phone: 828-771-0833
                                Fax: 252-514-9878
                                Email: mss@dhwlegal.com

Counsel for Federal Public Defender Anthony Martinez in his individual capacity



                                         7
       Case 1:20-cv-00066-WGY Document 70 Filed 09/15/20 Page 7 of 7
